March 2, 2020                    The parties shall submit briefing according to the schedule proposed
                                 by the parties. The conference is ADJOURNED sine die.
VIA ECF
                                 SO ORDERED. 3/3/2020.
Hon. Lewis J. Liman
United States Courthouse
500 Pearl St.
New York, NY 10007

       Re:      Steven Matzura v. California Pizza Kitchen, Inc.,
                Case No. 19-CV-10336 (LL)

Dear Judge Liman,

        We write on behalf of both parties to respectfully request an adjournment of the Parties’
Initial Pretrial Conference before the Court scheduled for March 9, 2020 at 3:30 p.m., and to
propose a briefing schedule on Defendant’s Motion to Dismiss Plaintiff’s Complaint.

         By way of background, on January 24, 2020, Defendant filed a Pre-Motion Letter regarding
its anticipated Motion to Dismiss with Judge Koeltl. On January 29, 2020, Plaintiff responded to
Defendant’s Pre-Motion Letter. This matter was reassigned to Your Honor before a pre-motion
conference was conducted, and Your Honor set an Initial Pretrial Conference for March 9, 2020
at 3:30 p.m.

        In light of the foregoing, and to conserve the parties’ resources, the parties respectfully
request that the Initial Pretrial Conference be adjourned and that parties be permitted to brief the
anticipated Motion to Dismiss pursuant to the following briefing schedule:

   1. Date for Defendant’s Motion to Dismiss: March 23, 2020.

   2. Date for Plaintiff’s to Reply to Defendant’s Motion to Dismiss: April 6, 2020.

   3. Date for Defendant’s Reply: April 13, 2020.

       Thank you for Your Honor’s attention to this matter.

                                              Respectfully submitted,

 /s/ Jeffrey Gottlieb                               /s/ Sean Kirby

 Jeffrey Gottlieb                                   Sean Kirby
 Gottlieb & Associates                              Sheppard, Mullin, Richter & Hampton LLP
 150 East 18th Street                               30 Rockefeller Plaza
 New York, New York 10003                           New York, New York 10112

 Attorneys for Plaintiff                            Attorneys for Defendant
